Curia.

There is a wide distinction between a mere dilatory plea as a matter of abatement, which is often cured by imparlance, and is the subject of jeofails, and a want of jurisdiction, which cannot be , cured by successive imparlances, or be reached by amendment. A party cannot give jurisdiction by waiver of plea. This Court have ever considered that jurisdiction cannot be created in them where it is expressly, by even consent of parties, much less by the laches of a party in neglecting to plead, an available plea.
The Legislature, with a laudable design to prevent the accumulation of costs in small suits, have given original jurisdiction to Justices of the Peace, and appellate jurisdiction to the County Courts, of all suits where the demand is above seven dollars, and *220where it does not exceed,thirty-three dollars in unliquidated, and fifty-three dollars in liquidated demands, to the exclusion of any jurisdiction in this Court. This beneficial statute had formerly been construed to give concurrent jurisdiction to the County Courts and Justices of the Peace. But the Legislature, at their last session, passed an explanatory act, which enacts, “ that the several County Courts shall not hear, determine, or adjudge, on any action or suit which is originally made cognisable before a Justice of the Peace,, unless such action or suit shall be entered in such. Court by appeal.”
Vermont Stat. vol. 1. p. 101. passed Nov. 5, 1801.
Jonathan Ware, for the plaintiff.
Daniel Buck and John Mattocks, for defendant.
The Court are gratified in observing, that this action was commenced before the passing of the explanatory act, at a time when the right of bringing it originally before the County Court it seems had been considered by some as proper; for it certainly would not have been correct in an officer of this Court to have instituted an action in the face of the explanatory statute. But if such cases should happen, the Court will at any stage of the cause, direct such action to be dismissed, with costs to the defendant.
Let a nonsuit be therefore entered, and full costs be taxed-for the defendant.
Nonsuited.